TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00465-CV


Tarr Dahlen, LLC d/b/a Prime Property Management Company, Appellant

v.

Victoria Frazier, Appellee




FROM COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
NO. 13761-C, HONORABLE LINDA RODRIGUEZ, JUDGE PRESIDING


O R D E R


PER CURIAM

	Appellant has filed a "Sixth Motion for Extension of Time to File Appellant's Brief."
We grant the motion and extend the deadline to May 2, 2012.  We caution counsel that no further
extensions will be granted and that failure to file the brief will result in the dismissal of this appeal
for want of prosecution.  See Tex. R. App. P. 42.3(b).  We dismiss as moot appellant's "Fifth Motion
for Extension of Time to File Appellant's Brief."
	It is ordered April 12, 2012.


Before Chief Justice Jones, Justices Pemberton and Rose